DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        TERRY S. WHITLOCK,
                            Appellant,

                                    v.

               COCO WOOD LAKES ASSOCIATION, INC.,
                           Appellee.

                              No. 4D19-3446

                          [November 5, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard K. Coates, Jr., Judge; L.T. Case No.
502016CA009672XXXXMB.

   Terry S. Whitlock, Delray Beach, pro se.

  Gerard S. Collins and Jay S. Levin of Kaye Bender Rembaum, P.L.
Pompano Beach for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., WARNER and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.